DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the protective film of line 14 is the protective film of line 5 or a different one.  For the purposes of examination, they are considered to refer to the same protective film.
Claim 3 recites the limitation "the several detection steps" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, this claim is considered to depend from claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel(US Patent 5,316,857) in view of Lee(US Publication 2013/0283920).
Spiegel discloses a method of making a part from composite material comprising by separating fiber plies from protective films and layering the fiber plies.(Col. 2, ll. 50-68)  The protective film is made of synthetic material which has particles embedded in it.(Col. 2, 12; Col. 4, ll. 40-45)  The plies are scanned to detect any remaining parts of the protective film.(Abstract)    The one embodiment has the film having magnetic particles and the ply not having them(and/or).(Col. 4, ll. 42-45)  While the reference does not explicitly state the prepregs are cured or that the scanning occurs before curing, the prepregs are a curable material, and therefore one in the art would understand one in the steps on making the article is curing the material, and the scanning occurs while they are individual sheets before layup, i.e. before curing.(Col. 1, ll. 59-60; Col. 5, ll. 22-40)  The reference does not disclose the scanning occurring after the fiber plies are laid up but shows scanning them on their way to layup.  Lee discloses it is known to inspect for pieces of the protective film during and after layup.[0060]  It would have been obvious to one of ordinary skill in the art at the time of filing to scan for pieces of the protective film during layup instead of having them pass under a detector since that will allow the protective film to remain on the fiber ply until it is laid up, protecting it for longer.[0060]
Regarding claim 2, Lee discloses the inspecting occurs during layup but does not disclose it occurs after every fiber ply is applied.  However, since the purpose of making the protective film detective is to prevent it from getting into the part a taught by Lee[0006], one in the art would appreciate the best way to prevent this is to scan after every application of a fiber ply that contained a protective film, particularly since Lee discloses scanning during and after layup.  Additionally, the courts have held that a simple duplication of parts(or in this case repeating of steps) has no patentable significance unless a new and unexpected result is produced.(MPEP 2144.04 VI B)
Regarding claim 3, Lee discloses the detecting can occur after layup.[0060]  Spiegel discloses the sensors can move while the prepregs remain stationary.(Col. 5, ll. 31-35)  Spiegel also discloses the sensors are magnetic to detect the magnetic particles.(Col. 5, ll. 24-45)
Regarding claim 4, Spiegel discloses the sensor can be magnetic.(Col. 5, ll. 24-25)
Regarding claim 5, Spiegel discloses the sensor can detect the protective film inside the prepreg stack(Col. 5, ll. 34-35) and the protective film would be located inside or on the prepreg stack.
Regarding claim 6, Spiegel discloses the particles can be magnetic.(Col. 5, ll. 9)
Regarding claim 7, the particles can be iron, which is magnetic in the presence of a magnetic field.(Col. 4, ll. 42)
Regarding claim 8, while the references do not discloses the specific density of the particles, the particles have a sufficient density that a sliver of the protective film can be detected.(Col. 4, ll. 36)  It would have been obvious to one of ordinary skill in the art at the time of filing to have the particle density such that a piece of 25 mm2 would be detected since Spiegel wants the particles to be of sufficient density that a sliver of material is detected and a sliver is a very small piece of material.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746